Citation Nr: 1112923	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-18 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable evaluation for service-connected seborrheic dermatitis of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by which the RO, in pertinent part, denied entitlement to the benefits at issue herein.

Of note, the Veteran testified at a hearing before a Decision Review Officer at the RO in August 2007 pursuant to his appeal of the August 2006 rating decision referenced above.  The testimony at the hearing was limited to a single issue that is no longer in appellate status.


FINDINGS OF FACT

1.  The preponderance of the competent evidence reveals that the Veteran does not currently have suffer from right ear hearing loss for VA compensation purposes.  

2.  Let ear hearing loss had its onset during active service. 

3.  The Veteran's bilateral seborrheic dermatitis of the feet is manifested by no more than itching during flare-ups and some bleeding and flaking of the skin; the skin condition does not cover 20 to 40 percent of the entire body or 20 to 40 percent of the exposure areas.  


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2010).

2.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2010).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected seborrheic dermatitis of the feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice provided in March 2006 addressed the rating criteria and effective date provisions as applicable to the Veteran's claims.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA medical treatment records.  The record contains private medical records as well.  The Veteran was afforded complete VA medical examinations in furtherance of his claims.  The Veteran is receiving disability benefits from the Social Security Administration (SSA).  These records need not be obtained, as they are not relevant to the issues decided herein.  The Veteran has indicated that his SSA disability benefits are based on his severe kidney problems and psychiatric diagnoses.  The Veteran's renal condition and mental health disabilities are not at issue herein.  Consequently, the SSA records would have no impact upon the issues currently before the Board, are not relevant, and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that SSA records need only be obtained if potentially relevant; there is no automatic requirement that SSA records be associated with the claims file as a matter of course).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Bilateral hearing loss 

In his March 1989 report of medical history, the Veteran did not note any trouble hearing.  In the March 1989 report of medical examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
10
LEFT
30
10
0
0
5

In September 1989, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
0
10
LEFT
15
25
10
20
25

Later in September 1989, the Veteran complained of difficulty hearing in the left ear that began three days earlier.  He had other symptoms as well such as a slight cough.  The diagnosis was of an upper respiratory infection.  

On August 1992 audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
20
25
LEFT
75
60
10
20
20

A day later, also in August 1992, the audiogram was repeated.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
20
LEFT
35
20
10
15
15




A few days later, on separation medical examination in August 1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
0
5
LEFT
35
20
10
20
25

The Veteran reported ear, nose and throat trouble in August 1992 but denied hearing loss.  On the Report of Medical History, the examiner noted hearing loss, no high frequency hearing loss noted on 2216 (DD form 2216, Hearing Conservation Data) with separation physical examination, not considered disabling. 

In an October 1992 report of medical history, the Veteran did not report any trouble hearing.  

On medical examination in October 1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
20
LEFT
30
15
5
5
15

On VA audiologic examination in July 2006, the Veteran indicated that while in the Navy, he was an engineer and mostly worked in the engine room aboard ship.  Ear protection was provided in appropriate noise environments.  Subsequent to service, he reported only minimal noise exposure from air conditioning and refrigeration service warehouse work.  The examiner indicated that on examination that day, right ear hearing was within normal limits and that there was only low frequency sensorineural hearing loss in the left ear.  Speech recognition scores were normal bilaterally.  The examiner noted that his review of the service treatment records revealed a significant preexisting low frequency shift in the left ear that may have worsened somewhat during service, although the foregoing conclusion was questionable.  The examiner diagnosed minimal left-sided low frequency sensorineural hearing loss.  The examiner opined that the etiology of the Veteran's current minimal hearing loss involving the left ear was obscure, although the examiner "strongly" suspected that such hearing loss represented early otosclerosis, a genetic problem that was unrelated to service.  In any event, the threshold shifts present in the left ear would not be related to military noise exposure/acoustic trauma.  On examination in July 2006, pure tome thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
25
LEFT
40
20
15
25
20

Speech recognition under the Maryland CNC was 96 percent bilaterally.

The record contains no further information pertaining to hearing loss.  

Clearly, the record fails to show right-sided hearing loss under 38 C.F.R. § 3.385.  Because right-sided hearing loss was not present in service and is not present currently, service connection for right ear hearing loss is denied.  38 C.F.R. §§ 3.303, 3.385; Gilpin, supra; Degmetich, supra.  

After a full review of the record, the Board finds that the criteria for service connection for left ear hearing loss are met.  The criteria for left ear hearing loss are presently met.  38 C.F.R. § 3.385.  The service medical records show that on audiological evaluation on entrance in September 1989, the pure tone threshold at 500 hertz in the left ear was 15 decibels.  At the time of the August 1992 separation examination audiogram, the pure tone threshold at 500 Hertz in the left ear had increased to 35 decibels and remained at 30 decibels at the time another audiogram in October 1992.  The evidence, as such, shows normal hearing on the left at the time of entrance and a hearing loss at the time of separation.  In light of that evidence, notwithstanding the opinion of the July 2006 VA examiner, the Board finds that the evidence supports a finding that left ear hearing loss had its onset during active service and service connection is warranted on a direct basis.  38 C.F.R. § 3.303.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.


Seborrheic dermatitis of the feet

The Veteran's service-connected seborrheic dermatitis of the feet has been rated zero percent disabling by the RO under the provisions of Diagnostic Code 7899-7806.  38 C.F.R. §§ 4.20. 4.27, 4.118.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in November 2005.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria, set out immediately below, is applicable.

Diagnostic Code 7806, for the evaluation of dermatitis or eczema, provides that, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period, a noncompensable rating is warranted.  If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118 (effective before October 23, 2008).

On January 2006 VA skin examination, the Veteran reported rashes on the feet.  The Veteran complained of itching leading to bleeding and cracking.  On objective examination, the examiner observed a rash between the toes, which was worse on the left.  During flare-ups, the Veteran soaked his feet in Epsom salts and then applied Vaseline and Neosporin.  Flare-ups occurred every few weeks.  The percentage of exposed skin involved was zero and the percentage of skin surface area implicated was two percent.  The condition was not disfiguring.  Itching interfered with sound sleep.  There was scaling of the skin between the toes.  The examiner saw no bleeding or thick skin between the toes.  The toenails were afflicted with a fungal infection.  The examiner diagnosed seborrheic dermatitis with symptoms every few weeks that required treatment.

A January 2008 VA progress note indicated that the Veteran presented for treatment of, in pertinent part, an eruption on the feet.  On the dorsal and plantar aspects, just proximal to the toes, there was diffuse scaling.  The toenails were thick.  The examiner diagnosed tinea pedis and onychomycosis.  

On May 2009 VA examination of the skin, the examiner commented upon the thickening of the toenails due to onychomycosis.  The examiner observed scaling and noted local discomfort and itching.  The area involved was less than one percent of the skin surface area.  Also, less than one percent of exposed skin was involved.

On August 2009 VA general medical examination, the Veteran noted some superficial skin flaking on the feet with itching and athlete's foot problems between the toes.  He used Tinactin spray to treat the condition.  Objectively, the examiner noted some superficial epidermal loss on the lateral portion of each heel.  There was onychomycosis of all the toenails.  On the left foot, there was mild skin maceration in several web spaces, consistent with tinea pedis.  There was no evidence of seborrheic dermatitis on the feet.  The examiner diagnosed xerosis and very mild tinea pedis of the left foot.  These conditions involved zero percent of exposed body areas and less than one percent of the total skin surface area.  

The Board notes that the Veteran has been awarded a total disability rating based on individual unemployability (TDIU).

A 30 percent rating Diagnostic Code 7806 is inappropriate because 20 to 40 percent of the entire body and/or 20 to 40 percent of exposed areas are not implicated.  Indeed, the percentage of skin involved is very small, approximately one percent.

The Board will explore the potential applicability of other rating provisions related to the skin.  Diagnostic Code 7800 pertains to disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  This provision is inapplicable, as the Veteran's skin condition does not involved the head, face, or neck.  Diagnostic Codes 7801 through 7805 pertains to scar, and scarring is not a manifestation herein.  Thus, these provisions need not be considered.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  Similarly, other than Diagnostic Codes 7816 and 7817, none of the other rating provisions pertaining to the skin are relevant in the Veteran's particular circumstances.  38 C.F.R. § 4.118, Diagnostic Codes 7807-7815 and Diagnostic Codes 7818-7833 (2008).

Diagnostic Code 7816 deals with psoriasis.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2008).  Diagnostic Code 7817 entails exfoliative dermatitis.  38 C.F.R. § 4.118, Diagnostic Code 7817 (2008).  The Veteran cannot benefit from evaluations in excess of 10 percent under either diagnostic code, because a 30 percent rating would require such manifestations as therapeutic doses of corticosteroids, or other treatments such as immunosuppressive retinoids, PUVA, UVB treatment, electron bean therapy for six weeks in a 12 month period.  In the case of psoriasis, 20 to 40 percent of the skin or 20 to 40 percent of exposed areas would have to be involved as well.  Certainly, the skin condition of the Veteran's feet does not implicate 20 to 40 percent of the skin surface or any exposed skin.  Moreover, treatment does not include corticosteroids and the like.  Indeed, it appears that the Veteran uses only over-the-counter preparations for his service-connected skin condition of the feet.

The Board observes that it need not consider onychomycosis of the toenails at this time because service connection for that condition has been considered elsewhere and denied.

In short, there does not appear to be a means by which to assign an evaluation in excess of 10 percent at any time during the appellate period for the Veteran's service-connected skin condition of the feet.  38 C.F.R. § 4.118, Diagnostic Code 7806; Hart, supra.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because TDIU has been granted, the Board need give no further consideration to the Court's holding in Rice herein.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected cervical spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's skin condition of the feet with the established criteria found in the rating schedule for dermatitis and eczema shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

(CONTINUED ON NEXT PAGE)





ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

An evaluation in excess of 10 percent for the service-connected seborrheic dermatitis of the feet is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


